The opinion of the court was delivered by
Yeazey, J.
Section 3980, of the Revised Laws, reads as follows:
“ If a person so impounding a beast does not give such notice he shall forfeit to such owner or keeper fifty cents for every twenty-four hours’ neglect to do so, and shall pay the damage which,” &c.
Under this provision the forfeiture would be no more in the case of several beasts found in one’s enclosure and impounded at *395the same time, than in the case of one beast. It is a penalty for the neglect in each instance of impounding, not for each beast impounded at one time. In this case the forfeiture is fifty cents for every twenty-four hours’ neglect to give the notice of the impounding of the eighty sheep, not fifty cents for each one of the eighty.
Judgment affirmed.